ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                 )
                                            )
G & C Enterprises, Inc.                     )      ASBCA No. 56572
                                            )
Under Contract No. DAHA28-94-C-OOO 1        )

APPEARANCE FOR THE APPELLANT:                      Paul T. DeVlieger, Esq.
                                                    DeVlieger Hilser P .C.
                                                    Philadelphia, P A

APPEARANCES FOR THE GOVERNMENT:                    Raymond M. Saunders, Esq.
                                                    Army Chief Trial Attorney
                                                   CPT Michael E. Barnicle, JA
                                                    Trial Attorney

                               ORDER OF DISMISSAL

        The appeal has been settled. Pursuant to the parties' 15 January 2014 motion, the
appeal is dismissed from the Board's docket with prejudice, subject to reinstatement only
in the event that the settlement payment is not consummated within 60 days from the date
of this order. Any motion to reinstate must be filed with the Board by 22 July 2014.

      Dated: 23 January 2014




                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 56572, Appeal of G & C Enterprises,
Inc., rendered in conformance with the Board's Charter.

       Dated:


                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals